Fish, J.
Where the. only error alleged in a petition for certiorari was the refusal of the judge trying the case to allow counsel for plaintiff in certiorari to open and conclude the argument, and where there was nothing in the record before the superior court showing that the petitioner' had been in fact injured, even if such ruling of the trial judge were erroneous, it was error to sustain the certiorari and remand the case for a new trial. In order to reverse a judgment, two things — error and injury — must affirmatively appear. Judgment reversed.

All the Justices concurring.